Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 7-9, 11, 15-18, 20-32 are presented for examination.

DETAILED ACTION
Claim Interpretation
Claim interpretation under 35 U.S.C. 112(f) for claim 1 is maintained for the reasons presented in the previous office action. Applicant is reminded that claim interpretation under 35 U.S.C. 112(f) simply allows the claims to be read in conjunction with the underlying structure covered in the specification. It is not a claim rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 20, 21, 22,24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over  Kawasaki et al. (U.S Patent Application Publication 2010/0308876; hereinafter “Kawasaki”; Reference cited as prior art in previous office action)  in view of Reddy et. al. (U.S Patent Application Publication 2018/0159513; hereinafter “ Reddy” )

Regarding claim 1, Kawasaki discloses , a power-saving system comprising: 
  a retention flip flop of a retained peripheral [0025; “..The first flip-flops are flip-flops included in a circuit operable in an ordinary operation (original functioning operation) and are implemented by mapping of the retention flip-flops (RFF)…”, 0039; (i.e.  the circuit related to the ordinary operation is retained  during a standby state corresponds to a retained peripheral by implementing retention flip-flops) ];
 a non-retention flip flop of a non-retained peripheral[0025; “The second flip-flops are flip-flops included in a circuit such as a debugging circuit and a testing circuit that does not influence on the ordinary function even if it does not operate, and are realized by mapping of the normal flip-flops (NFF)”, 0039; ( i.e the circuit related to testing and debugging corresponds to a non-retained peripheral and their state is not retained during a standby state)]; and
 a controller in communication with the retention flip flop and the non-retention flip flop[ “ the common control circuit 110 is provided with a backup control circuit 112 and a power supply control circuit 114,..”, 0026; Fig.2], wherein the controller is configured to deliver a save signal to the retention flip flop to instruct the retention flip flop to maintain a logic state of the retained peripheral during an enhanced power-saving mode of the power-saving system[ “ When the power supply limited circuit 120 enters the standby state, the backup control circuit 112 instructs the power supply limited circuit 120 to store the internal states held in main sections 150A of the retention flip-flops 150 into holding sections 150B (FIG. 6). When the storage of the internal states into the holding section is completed, the backup control circuit 112 issues a power supply control instruction PC to instruct the power supply control circuit 114 to block off the main power MPW. ..”, 0027; (i.e the standby state corresponds to the enhanced power-saving mode)] .

However Kawasaki does not expressly disclose the controller is configured to deliver a reset signal to the non-retention flip flop to instruct the non-retention flip flop to reset the non-retention flip flop when the power-saving system enters the enhanced power-saving mode of the power-saving system from an operational-power mode of the power-saving system and wherein the retention flip flop is configured to be coupled to a high-power source during the operational-power mode and coupled to a low-power source during the enhanced power-saving mode, wherein the high-power source has a higher voltage than the low-power source.
In the same field of endeavor(e.g. volatile latch circuits for low power that efficiently retain data during standby/ sleep power mode), Reddy teaches ,

the controller [ “..a mode control circuit 95..”, 0027]is configured to deliver a reset signal to the non-retention flip flop to instruct the non-retention flip flop to reset the non-retention flip flop when the power-saving system enters the enhanced power-saving mode of the power-saving system from an operational-power mode of the power-saving system [“mode control circuit 95 is configured to transmit a main (first) supply voltage VDD to power domain sub-circuit 93 and to de-assert a retention enable control signal SR during normal active modes, and is configured to de-activate main supply voltage VDD and assert/transmit retention enable control signal SR during standby/sleep modes..”, 0028; “Retention transfer gate 132 functions to transfer data from the master latch 102 to slave/retention latch 104A during normal active modes, and to help retain data on slave/retention latch 104A during standby/sleep modes in response to retention enable signals SR and SRN received form retention enabler 131. ..”, 0036;( i.e. the mode control circuit resets  the master latch portion of the flip-flop circuit upon entering standby/ sleep mode from normal active mode by deactivating the main supply voltage . The master latch portion does not retain data during standby/ sleep mode corresponds to the non-retention flip-flop ); “..FIG. 3E depicts the operating states of retention flip-flop 100A at time T1, wherein the subsequent standby/sleep mode is entered by way of turning off main (first) voltage supply VDD,”, 0041; ( i.e . turning off main supply voltage VDD , clock signal to master latch portion corresponds to the reset signal)]; 
and wherein the retention flip flop is configured to be coupled to a high-power source during the operational-power mode and coupled to a low-power source during the enhanced power-saving mode, wherein the high-power source has a higher voltage than the low-power source.[ “FIGS. 3A to 3C depict exemplary operating states of retention flip-flop 100A during normal active mode operations. FIG. 3A shows flip-flop 100A at an initial time T01 while main voltage supply VDD is asserted and retention enable control signal SR is de-asserted. Note that main supply voltage VDD is supplied to input sampler 101, master latch 102, retention control circuit 130, output driver 110A and local clock generator 150, which generates local clock signal C and inverted local clock signal CB. Note also that retention supply voltage VDDR is also active and supplied to slave/retention latch 104A. Accordingly, during normal active mode, all sub-circuits of retention flip-flop 100A are active and consuming power”, 0040-0041; ”..  a portion of the retention flip-flop utilizes a secondary (retention) supply voltage (e.g., VDDR or vbp) to remain active in order to retain the last-received data value while the main supply voltage is turned off during each standby/sleep mode (i.e., while other portions of the retention flip-flop are inactive), thereby facilitating both lower power consumption during standby/sleep modes,”, 0003;  ( i.e. the slave latch portion of the flip-flop  that retains values during standby/ sleep mode corresponds to the retention flip-flop. Further the slave latch portion receives the main/ high supply voltage( VDD) during normal active mode and retention /low  supply voltage ( VDDR) during standby / sleep mode)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawasaki with Reddy. Reddy’s teaching of supplying  retention voltage only to the slave latch portion of the flip-flop  during standby/ sleep power mode will substantially reduce the power consumption of Kawasaki’s system during standby state and efficiently retain data during low power mode.


Regarding claim 2, Reddy teaches , the retention flip flop is configured to be  decoupled from the high-power source during the enhanced power-saving mode of the power-saving system[0003; 0040-0041]; 
the non-retention flip flop is configured to be coupled to the high-power source during the operational-power mode of the power-saving system  and decoupled from the high- power source during the enhanced power-saving mode of the power-saving system[0028; 0040-0041] .

Regarding claim 20, Kawasaki discloses , a method to conserve power comprising: 
having a microcontroller[ “ the common control circuit 110 is provided with a backup control circuit 112 and a power supply control circuit 114,..”, 0026; Fig.2]; 
setting a retention flip flop  of a retained peripheral of the microcontroller to a logic state of a retained peripheral during an operational-power mode[0025;0027; 0039]
 setting a non-retention flip flop of a non-retained  peripheral of the microcontroller to a logic state of the non-retained peripheral during the operational-power mode[ 0025; 0039; 0034-0035].

 However Kawasaki does not expressly discloses wherein the retained  peripheral and non-retained peripheral operate to perform normal function of the microcontroller in the operational -power mode;ST-19-CT-oo49USol -38-decoupling a main power source from the retention flip flop and the non-retention flip flop during an enhanced power-saving mode; and  providing a low-power source to the retention flip flop to maintain the logic state of the retained peripheral in a low-power location of the retention flip flop during the enhanced power-saving mode.
  In the same field of endeavor(e.g. volatile latch circuits for low power that efficiently retain data during standby/ sleep power mode), Reddy teaches ,
wherein the retained  peripheral and non-retained peripheral operate to perform normal function of the microcontroller in the operational -power mode[ 0036;0040]
 ST-19-CT-oo49USol -38-decoupling a main power source from the retention flip flop and the non-retention flip flop during an enhanced power-saving mode[ 0003; 0040-0041]; and
 providing a low-power source to the retention flip flop to maintain the logic state of the retained peripheral in a low-power location of the retention flip flop during the enhanced power-saving mode[ 0036; 0040-0041].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawasaki with Reddy. Reddy’s teaching of supplying  retention voltage only to the slave latch portion of the flip-flop  during standby/ sleep power mode will substantially reduce the power consumption of Kawasaki’s system during standby state and efficiently retain data during low power mode.

Regarding claim 21, Kawasaki discloses  restoring the main power source to the retention flip flop and the non-retention flip flop when the enhanced power- saving mode expires[“The recovery operation is started when the startup request signal RQ is activated to the high level (H) in response to an external operation or through startup by a timer in FIG. 3. When the backup control circuit 112 detects a request of restarting the operation upon receipt of the startup request signal RQ, the backup control circuit 112 applies the power supply control instruction PC to instruct the power supply control circuit 114 to turn on the main power MPW…”, 0033] .  
Regarding claim 22, Reddy teaches further comprising restoring the logic state of the retained peripheral from the low-power location of the retention flip-flop when the microcontroller exits the enhanced power saving mode [0010; “.. The re-assertion of main supply voltage VDD turns on the various sub-circuits of retention flip-flop 100A, and in particular activates output driver 110A, whereby last-received logic value D2 is passed from slave/retention latch 104A to output node OUT..”, 0042;0044] 
Regarding claim 24, Kawasaki  discloses when the microcontroller is in the enhanced power-saving mode by saving a flag into a flagging memory element[“ When the power supply limited circuit 120 enters the standby state, the backup control circuit 112 instructs the power supply limited circuit 120 to store the internal states held in main sections 150A of the retention flip-flops 150 into holding sections 150B (FIG. 6). When the storage of the internal states into the holding section is completed, the backup control circuit 112 issues a power supply control instruction PC to instruct the power supply control circuit 114 to block off the main power MPW. ..”, 0027; (i.e the standby state corresponds to the enhanced power-saving mode)], wherein the flagging memory element is coupled to the low-power source during the enhanced power-saving mode[ 0032].  
Regarding claim 25, Kawasaki discloses  determining the microcontroller is in the enhanced power-saving mode when[0027] 
Reddy teaches the main power source is decoupled from the retention flip flop and the non- retention flip flop[0036; 0040-0041]; and the low-power source is provided to the retention flip flop[0040-0041].
	

Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki  in view of Reddy as applied to claim 1, further in view of Kunie (U.S Patent Application Publication 2018/0082755; Reference cited as prior art in previous office action)

Regarding claim 3, Kawasaki discloses , the retention flip flop , the logic state of the retained peripheral is maintained during the enhanced power-saving mode of the power-saving system[0027].  

 However Kawasaki , Reddy does not expressly disclose the retention flip flop comprises a balloon latch.
 In the same field of endeavor(e.g.  a retention  flip-flop including a first and second latch . The second latch can store the data from the first latch during a transition from the first operating mode to the second operating mode), Kunie teaches 
the retention flip flop comprises a balloon latch[ “  Each of the retention flip-flops 20 includes a normal latch and a balloon latch (details of which will be described later). In the normal operation mode, the normal latch is used for the arithmetic processing or the LBIST for the logic circuit 10 to perform a task. In the low power mode, the normal latch is placed in a pause (power supply stop) state. The balloon latch retains the data of the normal latch while the LBIST is being performed on the normal latch or while the normal latch is in the pause state. Hereinafter, a state in which the balloon latch retains the data of the normal latch in the retention flip-flop 20 is referred to as a “retention mode”, 0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawasaki in view of Reddy with Kunie. Kunie’s teaching of a retention  flip-flop including a normal latch and balloon latch will substantially increase the power savings of  Kawasaki in view of Reddy’s system by supplying power only to the balloon latch during a low power mode  and stopping the power to remaining portions of the retention flip-flop.
Regarding claim 4, Kunie discloses, wherein the logic state of the retained peripheral is set in the retention flip flop at a first memory location of the retention flip flop during the operational-power mode of the power-saving system that is lost when the power- saving system enters the enhanced power-saving mode of the power-saving system[ “0022-0023;” The balloon latch 22 retains data of the normal latch 21 during a normal latch test and during a low power mode period. Therefore, the balloon latch 22 is supplied with power supply voltage VBL from the power supply control circuit 6 during the low power mode period. The balloon latch 22 is in a standby state when the retention flip-flop 20 is in a normal mode, and in an operation state when it is in a retention mode. Therefore, a balloon latch test is performed while the balloon latch 22 is in a standby state, that is, while the retention flip-flop 20 is in a normal mode.”, 0046]  and wherein the controller is configured to deliver a restore signal to the retention flip flop to instruct the retention flip flop to retrieve the logic state of the retained peripheral from the balloon latch to re-set the logic state of the retained peripheral to the first memory location when the power- saving system leaves the enhanced power-saving mode[“the system management unit 4 places the retention SRAM 13 in the normal mode (S20). Thus, the power supply control circuit 6 supplies power to the peripheral circuit portion of the retention SRAM 13.”,0069; “ the system management unit 4 places the retention flip-flop (FF) 20 in the normal mode (S21). More specifically, the power supply control circuit 6 supplies power to the normal latch 21 as controlled or instructed by the system management unit 4. Here, the retention flip-flop 20 restores the data from the balloon latch 22 to the normal latch 21.”, 0070] 
Regarding claim 20, Kawasaki discloses , a method to conserve power comprising: 
having a microcontroller[ “ the common control circuit 110 is provided with a backup control circuit 112 and a power supply control circuit 114,..”, 0026; Fig.2]; 
setting a retention flip flop  of a retained peripheral of the microcontroller to a logic state of a retained peripheral during an operational-power mode[0025;0027; 0039]
 setting a non-retention flip flop of a non-retained  peripheral of the microcontroller to a logic state of the non-retained peripheral during the operational-power mode[ 0025; 0039; 0034-0035].
 However Kawasaki does not expressly discloses wherein the retained  peripheral and non-retained peripheral operate to perform normal function of the microcontroller in the operational -power mode;ST-19-CT-oo49USol -38-decoupling a main power source from the retention flip flop and the non-retention flip flop during an enhanced power-saving mode; and  providing a low-power source to the retention flip flop to maintain the logic state of the retained peripheral in a low-power location of the retention flip flop during the enhanced power-saving mode.
  In the same field of endeavor(e.g. volatile latch circuits for low power that efficiently retain data during standby/ sleep power mode), Reddy teaches ,
wherein the retained  peripheral and non-retained peripheral operate to perform normal function of the microcontroller in the operational -power mode[ 0036;0040]
 ST-19-CT-oo49USol -38-decoupling a main power source from the retention flip flop and the non-retention flip flop during an enhanced power-saving mode[ 0003; 0040-0041]; and
 providing a low-power source to the retention flip flop to maintain the logic state of the retained peripheral in a low-power location of the retention flip flop during the enhanced power-saving mode[ 0036; 0040-0041].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawasaki with Reddy. Reddy’s teaching of supplying  retention voltage only to the slave latch portion of the flip-flop  during standby/ sleep power mode will substantially reduce the power consumption of Kawasaki’s system during standby state and efficiently retain data during low power mode.

Regarding claim 21, Kawasaki discloses  restoring the main power source to the retention flip flop and the non-retention flip flop when the enhanced power- saving mode expires[“The recovery operation is started when the startup request signal RQ is activated to the high level (H) in response to an external operation or through startup by a timer in FIG. 3. When the backup control circuit 112 detects a request of restarting the operation upon receipt of the startup request signal RQ, the backup control circuit 112 applies the power supply control instruction PC to instruct the power supply control circuit 114 to turn on the main power MPW…”, 0033] .  
Regarding claim 22, Reddy teaches further comprising restoring the logic state of the retained peripheral from the low-power location of the retention flip-flop when the microcontroller exits the enhanced power saving mode [0010; “.. The re-assertion of main supply voltage VDD turns on the various sub-circuits of retention flip-flop 100A, and in particular activates output driver 110A, whereby last-received logic value D2 is passed from slave/retention latch 104A to output node OUT..”, 0042;0044] 
Regarding claim 24, Kawasaki  discloses when the microcontroller is in the enhanced power-saving mode by saving a flag into a flagging memory element[“ When the power supply limited circuit 120 enters the standby state, the backup control circuit 112 instructs the power supply limited circuit 120 to store the internal states held in main sections 150A of the retention flip-flops 150 into holding sections 150B (FIG. 6). When the storage of the internal states into the holding section is completed, the backup control circuit 112 issues a power supply control instruction PC to instruct the power supply control circuit 114 to block off the main power MPW. ..”, 0027; (i.e the standby state corresponds to the enhanced power-saving mode)], wherein the flagging memory element is coupled to the low-power source during the enhanced power-saving mode[ 0032].  
Regarding claim 25, Kawasaki discloses  determining the microcontroller is in the enhanced power-saving mode when[0027]: 
Reddy teaches the main power source is decoupled from the retention flip flop and the non- retention flip flop[0036; 0040-0041]; and the low-power source is provided to the retention flip flop[0040-0041].

Claims 7,8, 9, 11,15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Reddy as applied to claim 1 further in view of Pelicia et.al. (U.S Patent Application Publication 2019/0384339;hereinafter “Pelicia”; Reference cited as prior art in previous office action)

Regarding claim 7, Kawasaki discloses wherein the retention flip flop is coupled to the high-power source during the operational-power mode of the power-saving system by a first switch [ 0031; Fig.2]
However Kawasaki, Reddy does not expressly disclose retention flip-flop coupled to the low-power source by a second switch during the enhanced power- saving mode of the power-saving system.  
In the same field of endeavor(e.g. a power management system for logic state retention for quick voltage transitions into and out of low power modes), Pelicia teaches,
retention flip-flop coupled to the low-power source by a second switch during the enhanced power- saving mode of the power-saving system[ “second voltage regulator 104 is designed as a low power, capacitor-less voltage regulator utilizing intrinsic capacitance instead of a dedicated capacitor. ..VREG2 is characterized as a voltage supply (e.g., VDD) for at least a portion of logic circuit 116.”, 0010;” Control circuit 110 is coupled to receive mode signal 112 output from mode circuit 108. Control circuit 110 generates second control signal 114 based on mode signal 112. For example, control circuit 110 may enable second voltage regulator 104 by way of second control signal 114 during a low power mode (e.g., second control signal 114 at a first state) and may bypass second voltage regulator during a normal operating mode (e.g., second control signal 114 at a second state).”, 0014;  “..Logic circuit 116 includes one or more elements configured to retain a logic state such as flip-flops, latches, register file bits, RAM cells, and the like…0015; ( i.e coupling / decoupling the second / low power regulator to the logic circuit) ].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawasaki in view of Reddy with Pelicia. Pelicia’s teaching of  a power management system with first and second voltage regulators  and their arrangement during the normal and low power operating mode to retain the logic state will substantially improve Kawasaki in view of Reddy’s system to extend the battery life and allows for quick voltage transitions into and out of low power modes saving additional power.
Regarding claim 8, Kawasaki discloses, wherein the non-retention flip flop is coupled to the high-power source during the operational-power mode of the power-saving system by the first switch [0029; Fig.2] .  
Regarding claim 9,  Pelicia teaches an always-on memory that is configured to be coupled to the low-power source during the enhanced power-saving mode of the power-saving system[0016-0017]  to store a flag indicating when the power-saving system is in the enhanced power-saving mode of the power-saving system [0013-0014]. 

Regarding claim 11, Kawasaki  discloses a microcontroller comprising:
 a main-power regulator [ “..main power MPW…”, 0027]coupled to a principal voltage supply[“VDD”, Fig.2] and configured to provide a main power
a low-power regulator [ “BPW”, 0024] coupled to the principal voltage supply and configured to provide a low power[ Fig.2]
a first switching arrangement configured to couple and decouple the main-power regulator[ 0027; Fig.2] to a retention flip flop and a non-retention flip flop[ 0025; 0039]
wherein the retention flip flop is in a retained peripheral of the microcontroller and the non-retention flip flop is in a non-retained peripheral of the  microcontroller[0025;0039], 
operate the first switching arrangement to couple the main-power regulator to the retention flip flop and the non-retention flip flop during an operational-power mode[0026-0027; 0039,Fig.2]; and 
operate the first switching arrangement to decouple the retention flip flop and the non-retention flip flop from the main-power regulator during the enhanced power- saving mode[0024; 0029;0032] .  

However Kawasaki does not expressly disclose wherein the retained peripheral and the non-retained peripheral operate to perform normal operation of the microcontroller during an operational- power mode of the microcontroller;  a second switching arrangement configured to couple and decouple the low-power regulator to the retention flip flop, a power-mode controller in communication with the first switching arrangement and the second switching arrangement, wherein the power-mode controller is configured to operate the second switching arrangement to couple the low-power regulator to the retention flip flop during an enhanced power-saving mode of the microcontroller, wherein the non-retention flip flop is configured to be decoupled from the low-power regulator during the enhanced power-saving mode.

  In the same field of endeavor(e.g. volatile latch circuits for low power that efficiently retain data during standby/ sleep power mode), Reddy teaches ,
wherein the retained peripheral and the non-retained peripheral operate to perform normal operation of the microcontroller during an operational- power mode of the microcontroller[ 0036;0040], 
wherein the non-retention flip flop is configured to be decoupled from the low-power regulator during the enhanced power-saving mode[0040-0041].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawasaki with Reddy. Reddy’s teaching of supplying  retention voltage only to the slave latch portion of the flip-flop  during standby/ sleep power mode will substantially reduce the power consumption of Kawasaki’s system during standby state and efficiently retain data during low power mode.
However Kawasaki, Reddy does not expressly disclose a second switching arrangement configured to couple and decouple the low-power regulator to the retention flip flop, a power-mode controller in communication with the first switching arrangement and the second switching arrangement, wherein the power-mode controller is configured to operate the second switching arrangement to couple the low-power regulator to the retention flip flop during an enhanced power-saving mode of the microcontroller.
In the same field of endeavor(e.g. a power management system for logic state retention for quick voltage transitions into and out of low power modes), Pelicia teaches,
 a second switching arrangement configured to couple and decouple the low-power regulator to the retention flip flop[“second voltage regulator 104 is designed as a low power, capacitor-less voltage regulator utilizing intrinsic capacitance instead of a dedicated capacitor. Regulator 104 includes a first input coupled to receive the voltage VREG1 at input terminal 120 of IC 122…”regulator 104 may be enabled when control signal 114 is in a first state and bypassed when control signal 114 is in a second state….VREG2 is characterized as a voltage supply (e.g., VDD) for at least a portion of logic circuit 116.”, 0010;” Control circuit 110 is coupled to receive mode signal 112 output from mode circuit 108. Control circuit 110 generates second control signal 114 based on mode signal 112. For example, control circuit 110 may enable second voltage regulator 104 by way of second control signal 114 during a low power mode (e.g., second control signal 114 at a first state) and may bypass second voltage regulator during a normal operating mode (e.g., second control signal 114 at a second state).”, 0014;  “..Logic circuit 116 includes one or more elements configured to retain a logic state such as flip-flops, latches, register file bits, RAM cells, and the like…0015; ( i.e coupling / decoupling the second / low power regulator to the logic circuit)]; 
 a power-mode controller in communication with the first switching arrangement and the second switching arrangement [ “Mode circuit 108 and control circuit 110 are used to generate second control signal 114. Mode circuit 108 and control circuit 110 may be included in a power management unit of a system-on-chip (SoC), for example. Mode circuit 108 and control circuit 110 may directly and/or indirectly communicate with a processor on the SoC..”, 0012; “The mode circuit 108 is configured to generate mode signal 112 which is indicative of one or more modes of operation..”, 0013; “The bypass circuit includes transistors 314 and 316 coupled in parallel to form a transmission gate or switch between input VREG1 and output VREG2, and inverter 312 coupled to receive the control signal ENABLE..”, 0022-0023; Fig.3 ; ( i.e . the first and second switching arrangement to couple/ decouple the first and second voltage regulator in the normal and low power operating mode)].

wherein the power-mode controller is configured to operate the second switching arrangement to couple the low-power regulator to the retention flip flop during an enhanced power-saving mode [ “..VREG2 is characterized as a voltage supply (e.g., VDD) for at least a portion of logic circuit 116.”, 0010; “In a low power mode, the first voltage regulator 102 is set to a low power state and the second voltage regulator 104 is enabled by way of respective control signals 118 (e.g., at second state) and 114 (e.g., at first state). While the first voltage regulator 102 is in the low power state, VSUPPLY1 is decoupled from the output of the first voltage regulator 102. In turn, VSUPPLY1 may be disabled or powered down. During the low power mode, VSUPPLY2 remains active (e.g., by way of coin cell battery or other voltage source) supplying a sufficient voltage (e.g., 1.0 volts) for mode and control circuits 108 and 110 to operate normally. While enabled, the second voltage regulator 104 is configured to receive the voltage VREG1 (e.g., initially 1.0 volts) at node 120 and generate a regulated voltage VREG2 (e.g., 0.6 volts) as a VDD voltage sufficient to retain logic states in storage elements (e.g., flip-flops, latches, memory cells) of the logic circuit 116..”, 0017; “The bypass circuit includes transistors 314 and 316 coupled in parallel to form a transmission gate or switch between input VREG1 and output VREG2, and inverter 312 coupled to receive the control signal ENABLE..”, 0022-0023; Fig.3.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawasaki in view of Reddy with Pelicia. Pelicia’s teaching of  a power management system with first and second voltage regulators  and their arrangement during the normal and low power operating mode to retain the logic state will substantially improve Kawasaki in view of Reddy’s system to extend the battery life and allows for quick voltage transitions into and out of low power modes saving additional power.

Regarding claim 15, Pelicia teaches,   an always-on memory that is configured to be coupled to the low-power regulator during the enhanced power-saving mode[0016-0017] to store a flag indicating when the microcontroller is in the enhanced power-saving mode[0013-0014].  
Regarding claim 16, Kawasaki discloses : a memory controller in communication with the retention flip flop and the non- retention flip flop[0026; Fig.2] wherein the memory controller is configured to deliver a save signal to the ST-19-CT-oo49USol -37-retention flip flop to instruct the retention flip flop to maintain a logic state of a retained peripheral during the enhanced power-saving mode [0039; 0027]and to deliver a reset signal to the non- retention flip flop to instruct the non-retention flip flop to reset the non-retention flip flop when the microcontroller enters the enhanced power-saving mode[0012;0034-0035; 0039].  

Claims17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Reddy in view of Pelicia as applied to claim 16 further in view of Kunie (U.S Patent Application Publication 2018/0082755; Reference cited as prior art in previous office action)

Regarding claim 17, Kawasaki discloses , the retention flip flop , where the logic state of the retained peripheral is maintained during the enhanced power-saving mode of the power-saving system[0027].  
 However Kawasaki, Reddy,  Pelicia  does not expressly disclose the retention flip flop comprises a balloon latch.
 In the same field of endeavor(e.g.  a retention  flip-flop including a first and second latch . The second latch can store the data from the first latch during a transition from the first operating mode to the second operating mode), Kunie teaches ,
the retention flip flop comprises a balloon latch[ “  Each of the retention flip-flops 20 includes a normal latch and a balloon latch (details of which will be described later). In the normal operation mode, the normal latch is used for the arithmetic processing or the LBIST for the logic circuit 10 to perform a task. In the low power mode, the normal latch is placed in a pause (power supply stop) state. The balloon latch retains the data of the normal latch while the LBIST is being performed on the normal latch or while the normal latch is in the pause state. Hereinafter, a state in which the balloon latch retains the data of the normal latch in the retention flip-flop 20 is referred to as a “retention mode”, 0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawasaki in view of Reddy in view of Pelicia with Kunie. Kunie’s teaching of a retention  flip-flop including a normal latch and balloon latch will substantially increase the power savings of  Kawasaki in view of Reddy in view of Pelicia’s system by supplying power only to the balloon latch during a low power mode  and stopping the power to remaining portions of the retention flip-flop.
Regarding claim 18, Kunie discloses, wherein the logic state of the retained peripheral is set in the retention flip flop at a first memory location of the retention flip flop during the operational-power mode that is lost when the microcontroller enters the enhanced power-saving mode of the power-saving system[ “0022-0023;” The balloon latch 22 retains data of the normal latch 21 during a normal latch test and during a low power mode period. Therefore, the balloon latch 22 is supplied with power supply voltage VBL from the power supply control circuit 6 during the low power mode period. The balloon latch 22 is in a standby state when the retention flip-flop 20 is in a normal mode, and in an operation state when it is in a retention mode. Therefore, a balloon latch test is performed while the balloon latch 22 is in a standby state, that is, while the retention flip-flop 20 is in a normal mode.”, 0046]  and wherein the  memory controller is configured to deliver a restore signal to the retention flip flop to instruct the retention flip flop to retrieve the logic state of the retained peripheral from the balloon latch to re-set the logic state of the retained peripheral to the first memory location when the microcontroller  leaves the enhanced power-saving mode[“the system management unit 4 places the retention SRAM 13 in the normal mode (S20). Thus, the power supply control circuit 6 supplies power to the peripheral circuit portion of the retention SRAM 13.”,0069;  “ the system management unit 4 places the retention flip-flop (FF) 20 in the normal mode (S21). More specifically, the power supply control circuit 6 supplies power to the normal latch 21 as controlled or instructed by the system management unit 4. Here, the retention flip-flop 20 restores the data from the balloon latch 22 to the normal latch 21.”, 0070] .




Claims23, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki  in view of Reddy as applied to claim 1, further in view of Sharda et al.( U.S Patent Application Publication 2016/0004292; hereinafter “Sharda”)

Regarding claim 23, Kawasaki, discloses retention flip flop and the non-retention flip flop  [0025;0039]
Reddy discloses the limitations outlined in claim 20.  
However Kawasaki, Reddy does not expressly disclose  decoupling the main power source and the low power source from the retention flip flop and the non-retention flip flop  during a second power saving mode while supplying a supply voltage to  a full power peripheral of the microcontroller
 In the same field of endeavor( e.g. controlling power to different subsystems of a microcontroller in multiple power modes ), Sharda teaches ,
decoupling the main power source and the low power source  during a second power saving mode while supplying a supply voltage to  a full power peripheral of the microcontroller[ [ “When the LPU mode controller 112 receives a command to initiate transition of the IC 100 from the LPU run mode to the LPU standby mode, the LPU mode controller 112 configures the LPU clock generator module 108 to gate the second clock signal provided to the second set of cores 120 and the second and third sets of circuits 122 and 124 to deactivate the second set of cores 120 and the second and third sets of circuits 122 and 124. ..The ultra-low power voltage regulator 138 is powered on and the main and low-power voltage regulators 134 and 136 are powered off. .. The LPU mode controller 112 provides the second set of control signals to the third set of circuits 124 to configure the third sets of circuits 124 to a predetermined state corresponding to the LPU standby mode of the IC 100…”, 0027;Fig.1 ( i.e the peripherals corresponding to third set of circuits remain powered in standby mode and the peripherals corresponding to first and second set of circuits are powered off in standby mode] .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawasaki in view of Reddy with Sharda . Sharda’s teaching of controlling power to different subsystems of a computing system based on the power mode will substantially reduce the power consumption of Kawasaki in view of Reddy’s system by  controlling the power  to different sub components in the respective power modes.
Regarding claim 26 Kawasaki, Reddy  expressly discloses the limitations outlined in Claim 1.
However Kawasaki, Reddy does not expressly disclose  an always-on peripheral, wherein the always-on peripheral is configured to be coupled to the high-power source during the operational-power mode and configured to be coupled to the low-power source during the enhanced power-saving mode, wherein the always-on peripheral is configured to fully operate when powered by either the high-power source or the low-power source.  

 In the same field of endeavor( e.g. controlling power to different subsystems of a microcontroller in multiple power modes ), Sharda teaches ,
an always-on peripheral, wherein the always-on peripheral is configured to be coupled to the high-power source during the operational-power mode and configured to be coupled to the low-power source during the enhanced power-saving mode,[ “peripherals such as the timers, the SRAM controller and the SRAM are active because they are used to retain an operating state of the MCU. Such peripherals are classified as being in a low power domain. ..”, 0003; a microcontroller that operates in high power and low power unit (LPU) run modes. The microcontroller includes primary and LPU domains. The primary domain includes a first set of circuits, a first set of cores, and a first cross-bar bus. The LPU domain includes second and third sets of circuits,0017; Fig.1]
wherein the always-on peripheral is configured to fully operate when powered by either the high-power source or the low-power source[ “ when the IC 100 is in the high power mode, the main voltage regulator 134 is powered on and the low-power and ultra-low power voltage regulators 136 and 138 are powered off. The first and second switches 140 and 142 are closed. Thus, the main voltage regulator 134 is connected to the primary and LPU domains 102 and 104, the primary and LPU clock generator modules 106 and 108, and the primary and LPU mode controllers 110 and 112 for supplying power thereto…”, 0022-0023; “ Thus, when the IC 100 is in the LPU run mode, the primary domain 102, the primary clock generator module 106, and the primary mode controller 110 are powered off and the LPU domain 104, the LPU clock generator module 108, and the LPU mode controller 112 are active and hence, the power consumption of the IC 100 is less in the LPU run mode as compared to when in the high power mode…”, 0024; (i.e those peripherals in LPU domain remains active in high and low power modes. The LPU power domain is coupled to the main / LP voltage regulator corresponding to the respective mode. Hence the peripherals in LPU domain are always-on peripherals) ].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawasaki in view of Reddy with Sharda . Sharda’s teaching of controlling power to different subsystems of a computing system based on the power mode will substantially reduce the power consumption of Kawasaki in view of Reddy’s system by  controlling the power  to different sub components in the respective power modes.

Regarding claim 27, Sharda teaches the limitations outlined in claim 26. 
However Sharda does not expressly disclose the always-on peripheral includes an I2C peripheral.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sharda to implement an I2C peripheral, since it has been held to be within the general skill of a worker in the art to select the component on the basis of its  suitability for the intended use as a matter of design choice.
Regrading claim 28, Sharda teaches  a full-power peripheral[ “..the third set of circuits..”, 0017], wherein the full-power peripheral is configured to be powered by a voltage supply in the operational-power mode and the enhanced power-saving mode[0022-0024] .  

Regarding claim 29, Kawasaki discloses the retention flip flop, the non- retention flip flop[ 0025;0039]
Sharda teaches  the always-on peripheral are configured to be powered off in a standby mode of the power-saving system, wherein the full-power peripheral is configured to be powered by the voltage supply in the standby mode[ “When the LPU mode controller 112 receives a command to initiate transition of the IC 100 from the LPU run mode to the LPU standby mode, the LPU mode controller 112 configures the LPU clock generator module 108 to gate the second clock signal provided to the second set of cores 120 and the second and third sets of circuits 122 and 124 to deactivate the second set of cores 120 and the second and third sets of circuits 122 and 124. ..The ultra-low power voltage regulator 138 is powered on and the main and low-power voltage regulators 134 and 136 are powered off. .. The LPU mode controller 112 provides the second set of control signals to the third set of circuits 124 to configure the third sets of circuits 124 to a predetermined state corresponding to the LPU standby mode of the IC 100…”, 0027; ( i.e the peripherals corresponding to third set of circuits remain powered in standby mode and the peripherals corresponding to first and second set of circuits are powered off in standby mode].





Claims 30, 31, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Reddy in view of Pelicia  as applied to claim 11 further in view of Sharda et al.( U.S Patent Application Publication 2016/0004292; hereinafter “Sharda”)

Regarding claim 30, Kawasaki, Reddy, Pelicia  expressly discloses the limitations outlined in Claim 11.
Further Reddy teaches wherein the second voltage is lower than the first voltage[0003;0040-0041] 
However Kawasaki, Reddy , Pelicia does not expressly disclose  an always-on peripheral, wherein the power-mode controller is configured to operate the first switching arrangement and the second switch arrangement such that the always-on peripheral is powered by a first voltage provided by the main-power regulator during the operational-power mode and is powered by a second voltage provided by the low-power regulator during the enhanced power-saving mode, wherein the always-on peripheral is configured to be fully functional when powered by the first voltage or the second voltage.
 In the same field of endeavor( e.g. controlling power to different subsystems of a microcontroller in multiple power modes ), Sharda teaches ,
an always-on peripheral, wherein the power-mode controller is configured to operate the first switching arrangement and the second switch arrangement such that the always-on peripheral is powered by a first voltage provided by the main-power regulator during the operational-power mode and is powered by a second voltage provided by the low-power regulator during the enhanced power-saving mode [ “peripherals such as the timers, the SRAM controller and the SRAM are active because they are used to retain an operating state of the MCU. Such peripherals are classified as being in a low power domain. ..”, 0003; a microcontroller that operates in high power and low power unit (LPU) run modes. The microcontroller includes primary and LPU domains. The primary domain includes a first set of circuits, a first set of cores, and a first cross-bar bus. The LPU domain includes second and third sets of circuits,0017; “..The main, low-power, and ultra-low-power voltage regulators 134, 136 and 138 are voltage regulators external to the IC 100 and power the components of the IC 100 based on the power mode of the IC 100..”, 0021; 0027;Fig.1]
wherein the always-on peripheral is configured to be fully functional when powered by the first voltage or the second voltage [ “ when the IC 100 is in the high power mode, the main voltage regulator 134 is powered on and the low-power and ultra-low power voltage regulators 136 and 138 are powered off. The first and second switches 140 and 142 are closed. Thus, the main voltage regulator 134 is connected to the primary and LPU domains 102 and 104, the primary and LPU clock generator modules 106 and 108, and the primary and LPU mode controllers 110 and 112 for supplying power thereto…”, 0022-0023; “ Thus, when the IC 100 is in the LPU run mode, the primary domain 102, the primary clock generator module 106, and the primary mode controller 110 are powered off and the LPU domain 104, the LPU clock generator module 108, and the LPU mode controller 112 are active and hence, the power consumption of the IC 100 is less in the LPU run mode as compared to when in the high power mode…”, 0024; (i.e those peripherals in LPU domain remains active in high and low power modes. The LPU power domain is coupled to the main / LP voltage regulator corresponding to the respective mode. Hence the peripherals in LPU domain are always-on peripherals)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawasaki in view of Reddy with Sharda . Sharda’s teaching of controlling power to different subsystems of a computing system based on the power mode will substantially reduce the power consumption of Kawasaki in view of Reddy’s system by  controlling the power  to different sub components in the respective power modes.

Regrading claim 31, Sharda teaches  a full-power peripheral[ “..the third set of circuits..”, 0017], wherein the full-power peripheral is coupled to the principal voltage supply in the operational- power mode and the enhanced power-saving mode. [0022-0024] .  

Regarding claim 32, Kawasaki discloses the retention flip flop, the non- retention flip flop[ 0025;0039].
Pelicia teaches the power-mode controller is configured to operate the first switching arrangement and the second switch arrangement[ 0012-0013; 0022-0023; Fig.3]
Sharda teaches  in a standby mode of the microcontroller, the always-on peripheral are powered off, and the full-power peripheral is powered by the principal voltage supply [ “When the LPU mode controller 112 receives a command to initiate transition of the IC 100 from the LPU run mode to the LPU standby mode, the LPU mode controller 112 configures the LPU clock generator module 108 to gate the second clock signal provided to the second set of cores 120 and the second and third sets of circuits 122 and 124 to deactivate the second set of cores 120 and the second and third sets of circuits 122 and 124. ..The ultra-low power voltage regulator 138 is powered on and the main and low-power voltage regulators 134 and 136 are powered off. .. The LPU mode controller 112 provides the second set of control signals to the third set of circuits 124 to configure the third sets of circuits 124 to a predetermined state corresponding to the LPU standby mode of the IC 100…”, 0027; Fig.1( i.e the peripherals corresponding to third set of circuits remain powered in standby mode and the peripherals corresponding to first and second set of circuits are powered off in standby mode)].

Response to Arguments
          a) Applicant’s arguments with respect to claim(s) 1, 11, 20 have been considered but are moot because the arguments do not apply to Kawasaki in view of Reddy (claims 1, 20), Kawasaki in view of Reddy in view of Pelicia  (claim 11) references being used in the current rejection.
           b) The newly added claims 26-32 are rejected as set forth in the above rejection.


Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pant et al., U.S Patent Application Publication 2018/0224921, teaches an integrated circuit (IC) that includes a memory having a retention feature and, more specifically, to preventing a clock glitch in conjunction with a clamping of a retention control signal to enable data in the memory to be reliably maintained during a retention operational mode.
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489. The examiner can normally be reached 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187            

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187